                                               United States Bankruptcy Court
                                                    District of Hawaii
In re:                                                                                                     Case No. 19-01665-rjf
James Aaron Donaldson                                                                                      Chapter 13
Kathleen Cajala Donaldson
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0975-1                  User: darlene                      Page 1 of 1                          Date Rcvd: Jul 21, 2020
                                      Form ID: H3015tx                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 23, 2020.
db/jdb         +James Aaron Donaldson,    Kathleen Cajala Donaldson,  91-317 Makalea street,
                 Ewa Beach, HI 96706-5920

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 23, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 20, 2020 at the address(es) listed below:
              Blake Goodman    on behalf of Joint Debtor Kathleen Cajala Donaldson bkblakegoodman@gmail.com,
               joshua.goodmanoffice@gmail.com,annagoodmanoffice@gmail.com
              Blake Goodman    on behalf of Debtor James Aaron Donaldson bkblakegoodman@gmail.com,
               joshua.goodmanoffice@gmail.com,annagoodmanoffice@gmail.com
              Howard M.S. Hu   Ch13mail@aol.com, hhu1h13@ecf.epiqsystems.com
              Joshua C Humphries   on behalf of Debtor James Aaron Donaldson joshua.goodmanoffice@gmail.com,
               annagoodmanoffice@gmail.com
              Joshua C Humphries   on behalf of Joint Debtor Kathleen Cajala Donaldson
               joshua.goodmanoffice@gmail.com, annagoodmanoffice@gmail.com
              Ken Ohara    on behalf of Creditor   LakeView Loan Servicing, LLC Ken.Ohara@mtglawfirm.com,
               Bankruptcy@mtglawfirm.com
              Office of the U.S. Trustee.   ustpregion15.hi.ecf@usdoj.gov
                                                                                            TOTAL: 7




            U.S. Bankruptcy Court - Hawaii #19-01665 Dkt # 22 Filed 07/23/20 Page 1 of 2
H3015tx (07/20)
Information to identify the case:
Debtor 1              James Aaron Donaldson               United States Bankruptcy Court
                      Name
                                                          District of Hawaii

Debtor 2              Kathleen Cajala Donaldson
                                                          Case number: 19−01665
(Spouse, if filing)
                      Name                                Chapter: 13

NOTICE TO CHAPTER 13 DEBTORS
THIS NOTICE IS A REMINDER. DISREGARD IT IF YOU HAVE COMPLIED WITH
THESE REQUIREMENTS.
The standard Chapter 13 Plan in the District of Hawaii requires that debtors each and
every year of the duration of their plan:
1. Submit to the Trustee a copy of their Federal and State tax returns, and
2. Submit to the Trustee any tax refund amounts shown on the tax returns.
Tax refunds are to be paid to the Trustee in addition to any regular plan payments.
Failure to submit annually all tax returns and tax refunds will delay issuance of a
bankruptcy discharge and will result in the Trustee filing a motion to dismiss your case,
requiring you or your attorney to appear in court to explain to the judge why you have not
complied with your Chapter 13 plan.
If you have any questions about these obligations, contact your attorney. You may also
contact the Trustee at (808) 526−3083.
Tax returns are the forms you send to the IRS and Hawaii State Tax Collector and
should be mailed each year to:
Howard M.S. Hu
Chapter 13 Trustee
1132 Bishop Street, Suite 2450
Honolulu, HI 96813.
Tax refunds are the funds (check or direct deposit to your bank account) you receive
from the tax agencies and should be mailed each year to:
Howard M.S. Hu
Chapter 13 Trustee
P.O. Box 29800
Honolulu, HI 96820−2200.
DO NOT SEND ANY TAX RETURNS OR TAX REFUNDS TO THE COURT.


Date: July 20, 2020                               Michael B. Dowling
                                                  Clerk




        U.S. Bankruptcy Court - Hawaii #19-01665 Dkt # 22 Filed 07/23/20 Page 2 of 2
